Citation Nr: 1724350	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-45 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to total disability evaluation based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from September 2001 to September 2004.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing is of record.  
The Board adjudicated the issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) in a March 2013 decision.  The Board also found that the issue of entitlement to TDIU was on appeal and remanded the matter for further development.  The case has since been returned to the Board for appellate review.
The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although there is evidence indicating that the Veteran is only working part-time, there is also evidence showing that he is pursuing a bachelor's degree while performing such work. See e.g. May 2016 VA examination report.  A May 2015 VA treatment record further indicates that a letter was provided by a physician stating that he is suitable for vocational rehabilitation.  However, the claims file does not contain any vocational rehabilitation records, which may be relevant to the issue on appeal.  Thus, the Agency of Original Jurisdiction (AOJ) should secure such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

3.  The AOJ should request updated information from the Veteran regarding his current employment and educational status.  He should be advised that it is his responsibility to cooperate and provide any relevant information, such as evidence of his salary and wages, sick leave, and any termination from employment.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the impact of the Veteran's service-connected PTSD on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




